                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA

 YVONDA SANDERS, individually and               )
 on behalf all others similarly situated,       )
                                                )
         Plaintiff,                             )     Case No. 3:19-cv-00069
                                                )
 v.                                             )
                                                )
 BANK OF AMERICA, N.A.,                         )
                                                )
         Defendant.                             )


                           NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Yvonda Sanders

voluntarily dismisses this action, with each side to bear its own attorneys’ fees and costs.

 Dated: March 14, 2019                               Respectfully submitted,

                                                     YVONDA SANDERS

                                                      /s/ Wesley S. White_____________
                                                      Wesley S. White
                                                      Law Offices of Wesley S. White
                                                      State Bar No.: 43916
                                                      2300 E. 7th Street, Suite 101
                                                      Charlotte, NC 28204
                                                      Phone: (702) 824-1695
                                                      wes@weswhitelaw.com

                                                      Attorneys for Plaintiff




       Case 3:19-cv-00069-RJC-DSC Document 7 Filed 03/14/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

       I hereby certify that on March 14, 2019 the foregoing NOTICE OF VOLUNTARY DISMISSAL

has been filed electronically and will be served on all counsel of record via CM/ECF as follows:

                                      Amanda L. Groves
                                    Winston & Strawn LLP
                                    agroves@winston.com

                                       Sean G. Wieber
                                    Winston & Strawn LLP
                                    swieber@winston.com

                                                    /s/ Wesley S. White
                                                    Wesley S. White




                                                2

       Case 3:19-cv-00069-RJC-DSC Document 7 Filed 03/14/19 Page 2 of 2
